DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on June 7, 2022 has been entered. Claims 2-4, 6, 8, 11-14, 16, 18 and 21 have been amended. Claim 1 was previously canceled. Claims 22-23 have been added. Claims 2-23 are still pending in this application, with claims 2 and 12 being independent.

	
REASONS FOR ALLOWANCE
Claims 2-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Fang et al. (U.S. PGPub 2018/0263039) teaches a UE configured to instantiate a Multiple Application Context based on a request from a device application, the Multiple Application Context including a MEC application of a first MEC host, the MEC application providing a service of the Multiple Application Context consumed by the device application (when a UE attaches to the AP connected to S-MEH, it may start a service request and consume the service offered by an application instance running at S-MEH; See [0082]); detect a computing device associated with the device application is moving outside a coverage area of the first MEC host to a coverage area of a second MEC host (the UE may move out of service area of S-MEH to service area of T-MEH. If the UE's IP address is not changed after moving into service area of T-MEH, the UE may continue consuming the service being served by application instance at S-MEH when the T-MEH is has been configured to forward the UE traffic to its neighbor MEH; See [0083]) and encode a request for transmission to the second MEC host, the request causing the second MEC host to provide the service when the computing device is outside the coverage area of the first MEC host (if the UE's traffic path change is detected, the T-TPCD system transmits a notification of the TPCD to the T-MEP or other registered application instances. Then T-MEP may trigger consequent action like relocating the service to the UE from S-MEH to T-MEH; See [0085]).  
Claims 2-11 and 22 appear to be novel and inventive because prior art fails to show or teach an apparatus of a service coordinating entity in a Multi-access Edge Computing (MEC) system, configured to instantiate a first Multiple Application Context based on a request from a device application, the first Multiple Application Context including a MEC application of a first MEC host and a data structure with at least one configuration of the device application, and encode a request for transmission to the second MEC host, the request causing the second MEC host to provide the service using a second Multiple Application Context with the at least one configuration of the device application when the computing device is outside the coverage area of the first MEC host, in combination with the other limitations of the independent claim.
Claims 12-21 and 23 appear to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        7/30/2022